Title: [November 1791]
From: Adams, John
To: 



      
       November? 1791.
       
      
      
      
       Williamson. Great Numbers emigrate to the back parts of North and S.C. and G. for the Sake of living without Trouble. The Woods, such is the mildness of the Climate, produce grass to support horses and Cattle, and Chesnuts, Acorns and other Things for the food of hogs. So that they have only a little corn to raise which is done without much Labour. They call this kind of Life following the range. They are very ignorant and hate all Men of Education. They call them Pen and Ink Men.
      
      
       
        
   
   Written on a detached, folded sheet which JA, probably at a much later date, docketed “Scrap.” The only clue to the date when this note of a conversation was written down is the fact that the next entry, precisely dated 11 Nov. 1791, appears overleaf.


       
       
        
   
   Hugh Williamson (1735–1819),who held an M.D. from the University of Utrecht and had represented North Carolina in the Federal Convention of 1787, was a member of the First and Second Congresses and a writer on scientific and other subjects (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
      

      Fryday. Nov. 11. 1791.
      
      
       Yesterday a No. of the national Gazette was sent to me, by Phillip Freneau, printed by Childs and Swaine. Mr. Freneau, I am told is made Interpreter.
      
      
       
        
   
   The first number of the National Gazette, edited by the poet journalist Philip Freneau, was published in Philadelphia on 31 Oct. 1791. The aim of Jefferson and Madison in encouraging Freneau in this venture was to offset the influence of John Fenno’s “tory” Gazette of the United States, which had moved from New York to Philadelphia in Nov. 1790 and to which JA had contributed his “Discourses on Davila,” April 1790-April 1791. At the same time that Freneau attacked Administration measures and especially Secretary of the Treasury Alexander Hamilton, he held a small post as clerk for foreign languages in the State Department, presided over by Thomas Jefferson. See Brant, Madison, 3:334–336.


       
      
     